Order reversed upon the law, with ten dollars costs and disbursements, and motion denied, with ten dollars costs. The first defense, assuming the truth of the allegations therein, shows that the appellant, in good faith, attempted to comply with the statute governing its incorporation, and it, therefore, became a de facto corporation. As to the second defense, the plaintiff, by filing the supplemental notice of lien, stating that the appeUant was an owner of the property in question, with knowledge of the facts relating to the appeUant’s attempted incorporation, may be held to have recognized the appeUant as a de facto corporation and the owner of the property in question, and waived any defect in its incorporation. Lazansky, P. J., Young, CarsweU, Tompkins and Davis, JJ., concur.